Per Curiam.
The plaintiff appeals from the granting of a summary judgment in favor of the defendants by the Court of Claims. Plaintiff filed an action against the defendants in that court alleging negligence on behalf of the state because of the state’s failure to keep deer from crossing the highway. The trial court ruled that the state was protected under the doctrine of sovereign immunity. We agree. See Myers v. Genesee County Auditor (1965), 375 Mich 1; Williams v. Primary School District #3, Green Township (1966), 3 Mich App 468; and Cody v. Southfield-Lathrup School District (1970), 25 Mich App 33.
Affirmed, costs to the defendants.